Citation Nr: 0710282	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for brain cancer.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The veteran had active military service from July 1975 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have performed duties as 
bioenvironmental engineer and is shown to have had frequent 
exposure to radiation and hazardous chemicals, including 
chlorinated aliphatic hydrocarbons including such as 
tetrachloride, dichloromethane (methylene chloride) and 
trichloroethylene during inspections of aircraft maintenance 
shops and firing ranges and Agent Orange during the cleanup 
of soil contaminated by long term spillage at the Naval 
Transshipment Center in Gulfport, Mississippi.  

3.  The veteran initially manifested symptoms referable to 
his brain tumor within several years of the separation from 
military service.  

2.  The currently demonstrated glioblastoma multiforme, a 
form of brain cancer, is shown as likely as not to be due to 
the veteran's more than incidental exposure to several toxic 
chemicals, known to have human carcinogens, during his 
extensive period of active service.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by brain cancer is not due to disease 
or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1310, 5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(e), 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In December 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the February 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The December 2002 letter also satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The December 2002 letter advised the veteran that VA must 
make reasonable efforts to help the veteran to get evidence 
necessary to support his claim, including such things as 
medical records, employment records, or records from other 
Federal agencies.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the appellant was not expressly advised 
to "give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for service connection for brain 
cancer, and of the evidence of record.  The Board finds that 
he has accordingly been constructively invited to give VA all 
the relevant evidence in his possession not already of record 
at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence before the RO re-adjudicated the claim.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the December 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.   

The veteran was afforded VA medical examinations and had his 
case file reviewed by Chief of Radiation Oncology of the Air 
Force,  two VA Hematology/Oncology physicians, and a Chief 
Public Health and Environmental Hazards Officer.  

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for brain cancer.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The veteran's service medical record (SMR) does not show that 
the veteran was diagnosed with brain cancer while in service.  

In September 2002 the veteran underwent a biopsy of the right 
frontal lobe of the brain and was diagnosed with glioblastoma 
multiforme.  Other treatment records show that the veteran 
reported having had symptoms of exercise intolerance since 
late 1999.  

Based on the medical evidence, the Board finds that the 
veteran does have a current disability of brain cancer.  A VA 
examination in May 2003 recorded the impression of brain 
tumor, status post resection, grade 4 glioma.  

The veteran asserts that his brain cancer is a result of in-
service exposures to low dose radiation, chemical exposure to 
chlorinated aliphatic hydrocarbons, and/or Agent Orange. His 
DD Form 214 (Certificate of Release or Discharge from 
Service) shows that he was a bioenvironmental engineer in 
service; his contentions of exposure are addressed 
hereinbelow.  

The veteran asserts that he was exposed to X-ray radiation 
while inspecting aircraft for fatigue fractures.  The veteran 
stated that he measured and documented scatter radiation 
within a confined shop space with no protective equipment 
because inspectors' exposures were considered infrequent 
enough to forego such protection.  

The veteran also asserts that he was routinely exposed to 
chlorinated aliphatic hydrocarbons including carbon 
tetrachloride, dichloromethane (methylene chloride), and 
trichloroethylene during inspections of aircraft maintenance 
shops and small arms firing ranges.  

The veteran stated that he took samples of breathing air and 
open vat evaporation areas without protective breathing 
apparatus in workplaces where such apparatus was required.  
He also reported being exposed to chemicals that were used in 
dosing of laboratory animals.  He was exposed by inhalation 
and gavage as well as in establishing standards for gas 
chromatograph analysis.  

The veteran stated he was also exposed to neat chemicals that 
were used in procedures for determining blood and air 
partition coefficients for each chemical.  All of the above 
work was reportedly done without respiratory protection and 
much of it was done outside of ventilation hood space.  

The veteran also asserts that he was exposed by Agent Orange 
in that he was responsible for the cleanup of soil 
contaminated by long term spillage of Agent Orange at the 
Naval Transshipment Center in Gulfport, Mississippi.  The 
process involved excavating contaminated soil and open air 
transport of that soil for evaporation.  

The veteran stated that he frequently walked the site and 
inspected the work without protective equipment, as allowed 
by Environmental Protection Agency (EPA) guidelines.  

The veteran asserts that the above-cited exposures are in-
service incidents that caused his brain tumor and therefore, 
service connection should apply.  As discussed hereinbelow, 
there is competent medical opinion both supporting and 
refuting that assertion.  

In January 2003, the Chief of Radiation Oncology at the 74th 
Medical Group for the Department of the Air Force, stated 
that the veteran's exposure to low-dose radiation and various 
toxins, including certain lipid soluble agents, were known 
risk factors for central nervous system malignancies.  
Therefore, the physician opined that it was as likely as not 
that the risk factors were casually related to the veteran's 
brain cancer.  

In April 2003, a VA Hematology/Oncology physician, reviewed 
the veteran's chart and opined that he did not see evidence 
of occupational exposure that could be responsible for 
Glioblastoma multiforme.  He stated that small doses of 
radiation such as x-ray studies were not considered a risk 
factor.  

In October 2003, a VA Hematology/Oncology physician opined 
that it could not be concluded that the veteran's claimed 
exposures "as likely as not" resulted in the development of 
the veteran's Glioblastoma.  

The RO sent the file to the Chief Public Health and 
Environmental Hazards Officer for radiation review.  In a 
September 2004 opinion the Chief Public Health and 
Environmental Hazards Officer assumed that it was as likely 
as not that this veteran was exposed to Agent Orange 
herbicide mixtures, dioxin, carbon tetrachloride, 
dichloromethane, tetrachloroethylene and vinyl chloride in 
service.  

The same document noted that, based on reports from the Air 
Force Center for Radiation Dosimetry, it was estimated that 
the veteran was exposed to a dose of 0.427 rem during his 
military service.  

In regard to causation, the Chief Public Health and 
Environmental Hazards Officer stated that it was unlikely 
that the veteran's brain cancer could be attributed to 
ionizing radiation in service.  

Significantly, it was further stated that it was possible 
that the veteran's brain cancer could be related to the 
claimed in-service chemical exposures, but that it could not 
be stated that it was more likely than not that the veteran's 
brain cancer was a result of exposure to those chemicals 
during his military service.  It was noted that each of the 
claimed toxic chemicals had been identified as being "a 
known human carcinogen."  

The Chief Public Health and Environmental Hazards Officer's 
opinion stated that the Interactive Radioepidemilogical 
Program (IREP) of the National Institute for Occupational 
Safety and Health (NIOSH) had been utilized to estimate the 
likelihood that exposure of ionizing radiation was 
responsible for the brain malignancy.  The cancer model for 
the nervous system was used and it calculated a 99 percentile 
value for the probability causation of 0.56%.  

The Board notes that the opinions of the Chief of Hematology 
and Oncology for the Department of the Air Force on the one 
hand, and the two VA Hematology and Oncology physician 
opinions and the opinion of the Chief Public Health and 
Environmental Hazards Officer on the other hand, cited 
hereinabove, do not serve to provide clear information 
referable to a nexus between the veteran's claimed chemical 
and/or radiation exposures to his recently demonstrated brain 
tumor.  

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  
 
It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, after careful review, the Board finds the 
medical evidence to be in relative equipoise in showing as 
likely as not that the veteran's exposure to chemical agents 
identified as being known human carcinogens in service 
constituted an identified risk factor in his development of 
the glioblastoma multiforme less than seven years after his 
extensive period of active service.  The Board also finds, 
based on its review of the record, that the veteran's 
chemical exposure in this regard must be characterized as 
being regular and sustained in extent, given the nature of 
his service activities and the length of that active service.  

By extending the benefit of the doubt in the veteran's favor, 
the Board concludes that a basis for the grant of service 
connection for brain cancer has been presented in this case.  

In reaching this conclusion, the Board has favorably applied 
the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

Service connection for brain cancer is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


